Order entered August 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00747-CV

  IN RE CHARLES STANLEY CHURCHWELL, JR., TRUSTEE OF THE
       CHRISTOPHER J. MERLO REVOCABLE TRUST, Relator

                Original Proceeding from Probate Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. PR-03799-2

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia
      Before the Court is relator’s August 1, 2022 petition for writ of mandamus

challenging the probate court’s (1) May 10, 2022 Order Appointing Guardian ad

Litem, (2) June 10, 2022 Order Denying the Motion to Set Aside Order Appointing

Guardian ad Litem and Amended Order Appointing Guardian ad Litem and

Expanding Powers, and (3) July 15, 2022 Order Granting Motion to Compel

Statutory Accounting. Also before the Court is relator’s August 2, 2022 Motion for

Temporary Relief where relator requests a stay of the July 15, 2022 Order Granting

Motion to Compel Statutory Accounting.
      On August 10, 2022, we requested that real parties in interest and respondent

file a response, if any, to (1) relator’s Motion for Temporary Relief by August 15,

2022, and (2) relator’s petition for writ of mandamus by August 17, 2022, with

respect to relator’s challenges to the probate court’s July 15, 2022 Order Granting

Motion to Compel Statutory Accounting.

      On August 15, 2022, real parties in interest independent executor Mark

Merlo and guardian ad litem Don D. Ford III (Ford) each filed responses to

relator’s Motion for Temporary Relief. On August 18, 2022, real party in interest

Ford filed a Motion to Extend Time to File Response to Petition for Writ of

Mandamus where Ford requests a two-week extension of his deadline to file a

response to relator’s petition for writ of mandamus.

      After considering relator’s Motion for Temporary Relief and the responses

thereto, we GRANT the motion and STAY the trial court’s July 15, 2022 Order

Granting Motion to Compel Statutory Accounting pending resolution of this

original proceeding. We further GRANT real party in interest Ford’s Motion to

Extend Time to File Response to Petition for Writ of Mandamus; the response shall

be filed by August 31, 2022.



                                             /s/   DENNISE GARCIA
                                                   JUSTICE